DETAILED ACTION
Claims 1-20 are pending with claims 17-20 withdrawn. Claims 1-15 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-12, & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goduguchinta et al. (WO2015/200257; hereafter ‘257) in view of Pegna et al. (US PG Pub 2015/0004393; hereafter ‘393).
Claim 1: ‘257 is directed towards a method for fabricating a fiber structure (abstract), the method comprising: 
obtaining a substrate (though ‘257 does not explicitly teach growing the fibers on a substrate the reference does imply that there is a reference by stating that the growth occurs at a substrate; ¶ 80); and
growing a plurality of fibers on the substrate according to 1 ½ - D printing (¶s 78 & 87; laser induced CVD (LCVD) is recognized by the specification as a form of 1 ½ - D printing, ¶ 5, Specification).
‘257 does not teach that the 1 ½ - D printing process is performed by growing the plurality of fibers in a standing orientation extending outward from the substrate.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘393 into the process of ‘257 such that the LCVD process is performed in the orientation in which the plurality of fibers is grown standing, extending outward from the substrate because said orientation of growth is an art recognized orientation and thus would have predictably been suitable for producing the plurality of fibers of ‘257.
Claim 2: ‘257 teaches growing the plurality of standing fibers in a densely packed array (see Figs. 1-9). 
‘257 does not disclose the spacing between the standing fibers or how it relates to the diameters of the fibers.
However, it would have been obvious to one of ordinary skill in the art to grow the plurality of standing fibers of ‘257 such that the standing fibers have a spacing between standing fibers in a range of 2-100 times a diameter of a fiber because it is prima facie obvious to change the size and proportion of something as well as change the shape of an item. See MPEP §2144.04(IV)(a)-(b).
Claim 3: Wherein the plurality of standing fibers comprise silicon (¶ 64).
Claim 4: Wherein the method further comprises forming a layer over the plurality of standing fibers, wherein the layer over the standing fibers comprises nanoporous carbon (¶ 65).
Claim 5: The method further comprising surrounding the plurality of standing fibers with an array of fiber ribbons (¶ 28), the fiber ribbons extending parallel to the substrate and running perpendicular to and between the plurality of standing fibers (¶s 29 & 82).
Claim 6: The method further comprising surrounding the plurality of standing fibers with a matrix material (¶s 28 & 82).
Claim 7: The method further comprising growing, utilizing 1 ½ - D printing, a different material on the plurality of standing fibers (¶ 65).
Claim 8: Wherein at least one standing fiber comprises uranium mononitride (¶ 66).
Claims 10-12: ‘257 is directed towards a method for fabricating a fiber structure (abstract), the method comprising: 
obtaining a substrate (¶ 87); 
growing a plurality of fibers on the substrate according to 1 ½ - D printing (¶s 78 & 87; laser induced CVD is recognized by the specification as a form of 1 ½ - D printing, ¶ 5, Specification); and
depositing a coating surrounding each of the fibers (¶ 65).
Though ‘257 does not explicitly teach growing pedestal fibers, long fibers, and short fibers on top of each other in which the fibers are all substantially the same diameter and they are different materials, the growth of each fibers which are the same 
‘257 does not teach that the 1 ½ - D printing process is performed by growing the plurality of fibers in a standing orientation extending outward from the substrate.
However, ‘393, which is directed towards methods of fabricating a fiber structure (title) suitable in the field of fuel rods (¶ 107) discloses that LCVD fiber growth (¶ 9) can be performed by growing a plurality of fibers on a substrate in which the fibers are grown in a standing orientation, extending outward from the substrate (a linear array, ¶s 51 & 62 and Fig. 4) as well as linear array (¶ 62).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘393 into the process of ‘257 such that the LCVD process is performed in the orientation in which the plurality of fibers is grown standing, extending outward from the substrate because said orientation of growth is an art recognized orientation and thus would have predictably been suitable for producing the plurality of fibers of ‘257.
Claim 14: Wherein the method further comprises forming a layer over the plurality of standing fibers, wherein the layer over the standing fibers comprises nanoporous carbon (¶ 65).
Claim 15: ‘257 teaches forming ceramic or SiC fibers (¶ 64) and ‘393 teaches that the fibers can be self-seeded when grown at a parallel orientation (¶ 9),

However, given that the combination teaches self-seeding the fibers from SiC (a glassy ceramic or refractory material) it would have been obvious to use a SiC substrate when growing the fibers in the orientation of standing, extending outward from the substrate because SiC is recognized as a suitable material to grow the SiC fibers and would have predictably produced the fibers as desired.
Claim 16: The pedestal fibers comprise a refractory material grown upon the substrate (¶ 64).
Claims 9 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘257 in view of ‘393, as applied above, and further in view of Van Den Berghe et al. (US PG Pub 2012/0207264; hereafter ‘264).
Claim 9: ‘257 discloses that the standing fibers can comprise uranium silicide as a nuclear fuel material (U2Si3; ¶ 39). 
‘257 does not teach uranium disilicide (U3Si2) in place of U2Si3.
However, ‘264, which is directed towards nuclear reactor fuel (title) that U2Si3 and U3Si2 are recognized as interchangeable nuclear fuel materials (Fig. 1 & ¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to use U-3Si2 as the coating material of ‘257 in place of U3Si2 because as taught by ‘264, they are recognized alternative fuel materials and thus U3Si2 would have predictably performed as desired.
Claim 13: Wherein at least one fiber comprises uranium mononitride (¶ 66) can be coated with U2Si3 (¶ 39).
3Si2) in place of U2Si3.
However, ‘264, which is directed towards nuclear reactor fuel (title) that U2Si3 and U3Si2 are recognized as interchangeable nuclear fuel materials (Fig. 1 & ¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to use U-3Si2 as the coating material of ‘257 in place of U3Si2 because as taught by ‘264, they are recognized alternative fuel materials and thus U3Si2 would have predictably performed as desired by ‘257.
Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
In regards to applicant’s position that ‘257 does not teach growing standing fibers; applicant is advised that ‘393 teaches that 1 ½ - D printing can be performed such that standing fibers are produced which extend outward from the substrate as now claimed and thus the combination as presented above renders the claims obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/James M Mellott/           Primary Examiner, Art Unit 1712